DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13, 17-19, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Till (US PG Pub 2009/0145511).
For claim 1:  Till teaches a tiltable mounting device (see Fig. 5) for mounting cylindrical objects 1 that comprise a top surface and a lateral surface (see Fig. 1G, at least two surfaces), and for tilting the cylindrical objects relative to a reference plane, the tiltable mounting device comprising: a frame (see Fig. 5A, the element to which element 25 connects 25A holding it the components in location as seen in Fig. 5A), one or more mandrels 13, 14 (see Fig. 5, elements 13, 14 constituting a single mandrel) that are each configured to mount a cylindrical object 1, wherein each mandrel 13, 14 of the one or more mandrels has a longitudinal axis FA around which the mandrel is rotatable (see paragraph 59, bottle being hold in the printing process with the mandrel is rotated about the bottle axis FA), wherein each mandrel is tiltable in the frame between a first position and a second position (see Fig. 5, first and second positions), wherein the longitudinal axis of each mandrel in the first position is oriented perpendicularly to the longitudinal axis of the respective mandrel in the second position (see Fig. 5, the second position being perpendicular to the first position), wherein, in the first position, each mandrel is oriented such that top surface of the screw cap mountable on the mandrel lies in the reference plane, and
in the second position (see Fig. 1G and 5, taking the top surface to be the slanted narrow portion of the bottle, the narrow portion lies in a part of a reference plane in the first position, while in the second position, the lateral surface being the flat portion near 2a lies tangent to the plane holding the slanted surface), each mandrel is oriented such that the lateral surface of the screw cap mountable on the mandrel is tangent to the reference plane.
For claim 2:  Till teaches the device of claim 1 and, taking the device as the structures shown in Fig. 5A alone, teaches a tiltable mounting device being a subcomponent of the disclosed system where the one or more mandrels consists of a single mandrel 13, 14.
For claim 3:  Till teaches the device of claim 1 and further teaches that the one or more mandrels comprises two mandrels (see paragraph 72, Figs. 4 and 5, each station 19 is taught to have the system 13, so at least two mandrels are provided).
For claim 5:  Till teaches the tiltable mounting device of claim 1 and further teaches a rotation coupling 22, 23, 24 for each mandrel of the one or more mandrels that is configured to be releasably coupled to each mandrel of the one or more mandrels to rotate the mandrel around its longitudinal axis.
For claim 6:  Till teaches the tiltable mounting device of claim 1 and further teaches an actuating element 25, 25b that is slidably mounted on the frame and configured to cause tilting of the one or more mandrels when the at least one actuating element is actuated (see Fig. 5, see paragraph 72).
For claim 7:  Till teaches the tiltable mounting device of claim 6 and further teaches that the at least one actuating element 25 is hingably coupled to one or more linkage plates that are configured to translate a translation motion of the at least one actuating element into a tilting of the one or more mandrels (see Fig. 5A, more particularly, the actuating element being 25B, the hinge being 25 and the plate being 25A).
For claim 13:  Till teaches a printing system (See Fig. 5, 5A) including at least one tiltable mounting device 13, 14, 24, 25 according to claim 1 and at least one print head 3 that is configured to print on surfaces of screw caps in the reference plane (see Fig. 5A; the top surface can also be considered in the cylindrical surface at maximum radius, while the lateral surfaces can be the surfaces of decreasing radius, this would have the top surface be in a reference plane and the plane of printing in Fig. 5A in the first position, while the surfaces where the component decreases in width is still tangent to the reference plane in the second position).  
For claim 17:  Till teaches the printing system of claim 13, further comprising at least one mounting device 14, 114 that is configured to be movable in a direction parallel to the reference plane (see Fig. 5A, see paragraph 73, actuator device 114 moving the supporting base 14 of the mount).
For claim 18:  Till teaches the printing system of claim 13, further comprising a conveying device 14, 114 that is configured to move the at least one tiltable mounting device into a vicinity of at least one print head.
For claim 19:  Till teaches the device of claim 1, which is used in a method that comprises the steps of mounting at least one screw cap on the at least one mandrel (see Fig. 5A, the bottle has a threaded top which can be considered a screw cap in a broadest reasonable interpretation), tiling the at least one mandrel into the first position (see Fig. 5A), printing on the top surface of the at least one screw cap (see Fig. 5A, routine operation of element 3 within the system depict in Fig. 5A and described in paragraph 73), tilting the at least one mandrel into the second position (see Fig. 5A, dashed lines), and rotating the at least one mandrel around the longitudinal axis and printing on the lateral surface of the screw cap (see Figs. 6 and 7).
For claim 21:  Till teaches the method of claim 19 where printing on the top surface of the at least one screw cap comprises rotating the at least one mandrel (see claim 21 of Till).
For claim 23:  Till teaches the method of claim 19 where printing on the top surface of comprising moving the tiltable mounting surface parallel to the reference plane (see paragraph 73, actuator device 114 in action).
For claim 25:  Till teaches the method of claim 19 where printing on the top surface of the screw cap is performed with at least one first print head of the at least one print head and the tiltable mounting device is moved to at least one further print head and the printing on the lateral surface of the screw cap is performed with at least one further print head of the printer head (see paragraph 65, provision of multiple print heads, and Fig. 5, 5A, paragraph 73, moving of the device in multiple directions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US PG Pub 2009/0145511).
For claim 4:  Till teaches the limitations of claim 4 including a first and second mandrel but does not teach orienting the first mandrel in the first position when the second mandrel is oriented in the second position and vice versa.  However, one of ordinary skill in the art could arrive at this arrangement to reduce the moment impacting the circular disk 20 at any given time.  By arranging a first and second mandrel to be in opposite positions, a reduction in simultaneous pressure applied to the circular disk 20 would be achieved and the probability of breaking is reduced.
For claim 15:  Till teaches all of the limitations of claim 15 teaches the printing system of claim 13 except that the at least one print head is configured as an industrial print head with one or more rows of ink jet nozzles that are arranged parallel on at least one print head.  However, in the background of the invention, Till teaches ink jet print heads of a conventional production type having a plurality of ink jets in a row to produce a large surface area in a single surface action by relative motion (see paragraph 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to utilize a traditional print head printing a large active print width as taught by Till having a plurality of ink jets in a row to produce more printed surface area on the product quickly.  The recitation industrial print head is met by utilization of this print head within the system shown in Fig. 1A of Till, which is clearly an industrial system).
For claim 16:  Till teaches all of the limitations of claim 16 except that the at least one print head is configured to be movable in a direction parallel to the reference plane and perpendicular to the longitudinal axis of the one or more mandrels in the second position.  However, in the background of the invention, Till teaches ink jet print heads provided with relative motion of the print head in at least one horizontal direction (see paragraph 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Till by adopting the conventionally known ink jet print head teaching of horizontal movability for the purpose of printing a wider region with a smaller print head.
For claim 24:  Till teaches all of the limitations of claim 24 except moving the at least one print head parallel to the reference plane during printing of the top surface or lateral surface.  However, in the background of the invention, Till teaches ink jet print heads provided with relative motion of the print head in at least one horizontal direction (see paragraph 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Till by adopting the conventionally known ink jet print head teaching of horizontal movability for the purpose of printing a wider region with a smaller print head.
Allowable Subject Matter
Claims 8-12, 14, 20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record or any obvious combination thereof teaches a tiltable mounting device having a rotary disk with a plurality of mandrels mounted in a circular arrangement, each of the mandrels having a longitudinal axis about which the mandrel is rotatable, the disk being tiltable between a first and a second position, the first and second positions further detailed as described in and required by claim 8.
Claims 9-12, 14, 20 and 22 depend upon claim 8.
It is noted that claim 8 has been amended since the issuance of various International Search Reports.
Applicant is advised that the recitations throughout the claims reference both mounting cylindrical objects, particularly screw caps, and later reference the objects as screw caps.  Amendment of these recitations in the allowable claims to simply recite “screw caps” in all cases would improve clarity for the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853